Title: To John Adams from John Quincy Adams, 8 May 1814
From: Adams, John Quincy
To: Adams, John


N. 31.
My Dear Sir.
Reval 8. May 1814.

I received some five weeks ago, an order from the President of the United States, an order to repair immediately to Gothenburg, in Sweden, upon an errand, the object of which being public, is well–known to you—It reached me just at a time when the Passage between Russia and Sweden was impracticable, or becoming so before it was possible for me to carry it into Execution. To avoid as much as possible the loss of Time, I determined to leave my family at St: Petersburg, and proceed upon the Journey alone—To take the shortest and directest course I came to this place intending to embark for Gothenburg or for Stockholm according as the opportunity should present itself—I arrived here on the first day of this Month before the harbour was clear of ice, and have engaged my passage in a vessel bound to Stockholm, which will be one of the first to depart—The harbour is now open—there is yet much ice in the gulph, but it may be expected to disappear in the course of two or three days. I now write you, without having any prospect of forwarding my letter before I get to Gothenburg—But I have three letters from you to answer, and having no Secretary, I may have as great a lack of leisure there, as I find a superfluity of it here—
The letters to which I allude, are of 28. Novr: and 23. and 24. Decr.—They should have been brought me by Mr Strong, who was the bearer of the Official Dispatch from the Secretary of State, but Mr Strong had in March such a Passage from Harwich to Holland in an English Packet, as you and I once had in January. He was obliged to quit the Packet, and land from the ice, on the island of Goeree, leaving his Trunk, and most of the letters on Board—They went back to England; and were finally forwarded by the opportunity of a Russian Courier—I received them five days before my departure from St: Petersburg.
It is my own opinion as it is yours that I ought to be at home—and although I am not yet recalled from the Mission to Russia, I flatter myself that this new Charge will ultimately furnish me the opportunity of returning home—I can say nothing to you of my anticipations—The War in Europe at present appears to be at an end—The Bourbons are restored to France and Spain, and the dreams of an universal Republic or a universal Monarchy have ended in the conquest of France by the Allies, and in the Abdication of Napoleon Bonaparte, against whom alone the allies have of late professed to make War.—It seems to me hardly credible that the allies should not very soon discover that there are other objects of contention, besides Napoleon, but hitherto all has gone on smoothly since they are in possession of Paris.—Napoleon has not only been constitutionally deposed; he has formally abdicated and renounced all pretensions to the thrones of France and Italy. The Bourbons are to receive France and France is to receive the Bourbons as presents from the allies; and the allies must necessarily dictate the terms upon which these generous donations are to be granted—That all parties should ultimately be satisfied with the issue may reasonably be doubted; the Allies have not yet declared how much of the guaranty which they thought necessary to secure them against the unbridled Ambition of Bonaparte, they will hold it prudent to relax in favour of the pacific, and unaspiring house of Bourbon—If the paroxysm of Generosity holds out to the end, they will soon find another Coalition necessary—If as is far more probable they finish by availing themselves of their advantages to impose severe and humiliating terms upon France, besides forfeiting the pledge, they have given to the World, of Moderation and magnanimity, they will leave a germ of rancour and revenge, which cannot be long in shooting up again—But for the present the War in Europe is terminated—Whether our War will finish with it, or is to continue must depend upon circumstances of which I am not yet informed.
If I could entirely subscribe to the censure which you obligingly pass upon yourself as well as upon me, of having been deficient in discriminating Judgment for the selection of our Books, I should lay claim to more indulgence than you would be entitled to, as having the additional stimulus of an example which I was bound on every principle to revere—That I have not duly discriminated in the choice of my Books is unquestionably true—But of all the libraries that I have ever seen, it has not been my Fortune to meet with one better selected than your’s.—Jortin tells a pleasant Story, about somebody who translated the latin adage “omnis Liber est bonus”—“all Books are good” and I remember a saying which you used to repeat from your friend Brand Hollis that there is not a bad Book in the World—This is not my opinion—but if at different stages of our lives we give a preference to Books of different descriptions, perhaps it would be dealing too  harshly with ourselves to pronounce all trash; for which we have lost the relish.—I certainly do not for my own use, prize Jack the Giant–Killer, and Tom Thumb and Goody–Two Shoes, as I did when they constituted the most delicious enjoyment of my life; yet while I have children to whose innocent pleasure they may contribute, I cannot consider them as having lost all their value.—Fabricius, and the Parliamentary History I have—The latter I bought at St: Petersburg at an Auction, for less than half the cost of their binding—24 Volumes, in very good Condition—See now the difference of tastes! At the same Sale where this book dropp’d to me as so much lumber, I could not have bought a Smollett, or a Hume, or even a Rapin for four times the Money—I shall not presume to compare the judgment of the common frequenters of a Book–Sale with your’s; and yet if a Muratore or a Byzantine Collection were to fall in my way, I should be very apt to follow your example rather than your admonition; and be the Helluo Librorum to the last. My Passion for Books has not in the smallest degree subsided—I indulge indeed far less than heretofore, my fondness for reading, because mere reading tends too much to indolence—My industry consists in writing, and it employs too much  of my Time to leave much for reading—But I am not like Dr: Johnson who said he learnt every thing he knew from conversation.—I hear nothing in Society but Talk—Politics—the Weather—Dancing—and the Card Table—This is the Circle of social Conversation which I am accustomed to find—Half an hour of reading gives me as much instruction, and more amusement than I should derive from a Century of all this.—As to your principle of seeking the fountains, I have given it up as desperate, for a Man, mixing with the World—It may do for a Lawyer in his Office, or a Professor at the University, but not for one whose destiny it is like the Sons of Ishmael to wander over the deserts, and dwell in the presence of his brethren—We must snatch here a little and there a little, wherever we can find it—If we refused to drink but from the fountains, we should soon perish with thirst.
There is in your Letter of 24. December a series of Questions on a graver and more momentous subject—I shall answer them with the same candour and sincerity; but they deserve a distinct Consideration, by themselves—In the mean time I remain ever faithfully yours
A.